Citation Nr: 0707926	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims file was subsequently 
transferred to the RO in San Diego, California.  

In an April 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) 
effective September 27, 2001.  Therefore, that issue has been 
resolved in the veteran's favor and is not currently in 
appellate status before the Board.  The remaining issues 
before the Board with respect to the April 2003 rating 
decision are as stated on the title page.  The issue of 
service connection for a prostate condition will be the 
subject of the remand appended to this decision.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.   


FINDINGS OF FACT

1.  The veteran's service record reflects service in Vietnam.  

2.  There is no evidence of a stomach condition in service or 
manifestations of a peptic ulcer disease within one-year of 
separation from service, and no competent evidence of a nexus 
between the veteran's current disorder and his period of 
active duty service.  

3.  There is no competent evidence showing a chronic left leg 
condition in service, continuous symptoms thereafter, or a 
nexus between the current disorder and active service.    


CONCLUSIONS OF LAW

1.  A stomach condition was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left leg condition was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of a chronic disease in service, there 
must be sufficient evidence to identify a chronic disease 
entity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, such as peptic ulcers, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  VA law and regulation specify 
the diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The record reveals recent diagnoses of celiac disease, 
constipation, peptic ulcer disease, mild gastroesophageal 
reflux disease, varicose veins, left leg cellulitis secondary 
to staph bacterial infection, hiatal hernia, and colon 
polyps.  Since there is no evidence of peptic ulcer disease 
within one year of service separation and none of these 
diseases are listed as a presumptive disease under the 
regulations dealing with herbicide exposure the regulations 
dealing with presumptive service incurrence are not for 
application.  38 U.S.C.A. § 1112(a)(1), 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(3), 3.307(a)(6).    

Considering each disorder on a direct basis, the Board finds 
that service connection is not established.  Service medical 
records are negative for complaint, treatment, or diagnosis 
of any gastrointestinal or left leg condition.  The veteran's 
abdomen, viscera, anus, rectum, lower extremities, and feet 
were found to be normal at his November 1965 separation 
examination and the veteran did not report any abnormalities 
upon separation.  Therefore, none of the disorders are shown 
to be chronic in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-95.  Moreover, the record does not reflect a 
finding of any disorder in question in service with 
continuous symptoms after service.  That is, there is no 
diagnosis of left leg cellulitis until 1993 and no diagnosis 
of varicose veins until 1997.  Similarly, there is no 
evidence or diagnosis of celiac disease, ulcers, hiatal 
hernia, or colon polyps until the mid-1990s, decades after 
his separation from service.  Therefore, there is no basis in 
the record for establishing service connection based on 
continuity of symptomatology after service.  Savage, 10 Vet. 
App. at 496-97.

Finally, the record is negative for any competent medical 
evidence of a nexus between any of the disorders and service.  
A nexus, or relationship, between the disorders at issue and 
the veteran's military service is required in order to 
warrant service connection.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There is no 
medical evidence or opinion concerning whether the stomach 
condition, and left leg condition are related to service.  In 
fact, only the veteran himself has expressed an opinion that 
links the disorders at issue to his period of service.  As 
discussed above, however, the veteran's personal feelings are 
not competent medical evidence needed for purposes of 
establishing service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for a stomach condition, and a left leg 
condition.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
February 2003 and April 2006, as well as in the April 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated April 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal 
by letters dated March 2006 and April 2006.  However, as the 
Board concludes above that the preponderance of the evidence 
is against granting the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or the effective date to be assigned are rendered 
moot.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 433 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
service medical records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided lay 
evidence in the form of his own written statements and 
testimony at his Travel Board hearing.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  In 
addition, the Board acknowledges that the RO has not obtained 
a medical examination or opinion with respect to the claims 
for service connection for a stomach condition, and left leg 
condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Under the applicable laws, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  However, the Board finds that the evidence of 
record concerning in-service incurrence of the disorders is 
inadequate to trigger the requirement for obtaining an 
examination or opinion.  38 U.S.C.A. § 5103A(d).  


ORDER

Service connection for a stomach condition is denied.    

Service connection for a left leg condition is denied.


REMAND 

The veteran has testified that he was treated for prostate 
cancer after service.  The current record does not establish 
the presence of such disorder, but since this is a 
presumptive disease for the purpose of herbicide exposure, 
further development is considered to be in order.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the veteran and make 
inquiry as to where and when he has received 
treatment for a prostate disability.  Thereafter, 
appropriate steps should be taken to obtain medical 
records concerning the veteran's treatment of a 
prostate disorder at the named facilities. 

2.  Thereafter, the RO should schedule the veteran 
for a VA examination in order to ascertain the 
nature and proper diagnosis of any prostate 
disorder which may be present.  All indicates tests 
should be conducted.  The claim's folder must be 
made available to and reviewed by the examiner in 
conjunction with the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


